        Case 1:17-cv-01216-ABJ Document 94 Filed 04/13/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


SHAY HORSE, et al.,

                       Plaintiffs,

v.                                               Civil Action No. 17-1216 (ABJ)

DISTRICT OF COLUMBIA, et al.,

                    Defendants.


                                JOINT STATUS REPORT

      Pursuant to the Court’s April 7, 2021 Minute Order, the Parties submit this

Joint Status Report.

      The Plaintiffs have accepted the Defendants’ proposed language—which the

Mayor has approved—regarding the issue on which the Mayor had previously

declined to approve the settlement agreement, and thus the Parties have reached a

final settlement in this matter and will proceed to execute the settlement agreement.

Under the terms of the agreement, plaintiffs will file a Joint Notice of Settlement on

the same day as the filing of a motion for approval of the class action settlement in

Schultz v. District of Columbia, Civil Action No. 18-120.

      Plaintiffs propose that another Joint Status Report be filed April 21, 2021, if

the Joint Notice of Settlement has not been filed by that date.
        Case 1:17-cv-01216-ABJ Document 94 Filed 04/13/21 Page 2 of 2




Dated: April 13, 2021.                    Respectfully submitted,

/s/ Scott Michelman
Scott Michelman (D.C. Bar No. 1006945)    KARL A. RACINE
Arthur B. Spitzer (D.C. Bar No. 235960)   Attorney General for the District of
Michael Perloff (D.C. Bar No. 1601047)    Columbia
American Civil Liberties Union
Foundation of the District of Columbia    FERNANDO AMARILLAS
915 15th Street NW, Second Floor          Acting Deputy Attorney General
Washington, D.C. 20005                    Public Interest Division
(202) 457-0800
                                          /s/ Micah Bluming
smichelman@acludc.org
                                          MICAH BLUMING [1618961]
                                          Assistant Attorney General
Counsel for Plaintiffs
                                          Equity Section
                                          400 Sixth Street, N.W., Suite 10100
                                          Washington, D.C. 20001
                                          (202) 724-7272
                                          (202) 730-1833 (fax)
                                          micah.bluming@dc.gov

                                          Counsel for the District of Columbia

                                          /s/ Danny C. Onorato
                                          Danny C. Onorato (D.C. Bar No. 480043)
                                          SCHERTLER & ONORATO, LLP
                                          901 New York Avenue, N.W.
                                          Suite 500
                                          Washington, D.C. 20001
                                          Telephone: 202-628-4199

                                          Counsel for Defendant John Doe




                                      2
